UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6523



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


RODNEY WHITE,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-91-106)


Submitted:   August 10, 1999             Decided:   September 21, 1999


Before HAMILTON, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney White, Appellant Pro Se. Gurney Wingate Grant, II, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rodney White appeals the district court’s order denying his

motion filed under Federal Rule of Civil Procedure 60(b).    We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See United States v. White, No. CR-91-106 (E.D.

Va. Apr. 5, 1999).     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                            AFFIRMED




                                  2